DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 10 January 2022, 05 May 2022 and 08 May 2022 have been considered with the exception of the Office Action and Search Report dated 20 April 2020 from the Peoples Republic of China (item #24 on the IDS filed 10 January 2022) since no English translation or summary of the reference has been provided.
	Claims 1-20 are pending and have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite since there is no antecedent basis for the recitation of “said at least five carboxylic acid groups” or for “being replaced by said amide group”.  In addition, the claim is confusing because since there is no antecedent basis for the phrase “said at least five carboxylic acid groups being replaced by said amide group”, one cannot ascertain if this clause is a required limitation of the claim or if it is merely a possible embodiment within the scope of the claim.  Claims 2-9 are rejected due to their dependency upon Claim 1.
	Claim 5 is confusing in its recitation of “wherein at least two amino acid residues are non-cellularly modified amino acid residues” because it is not clear if this claim further limits Claim 1 since it is not clear if the phrase “said at least five carboxylic acid groups being replaced by said amide group” in Claim 1 is a required limitation of the claim or if it is merely a possible embodiment within the scope of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et al. (US Publication No. 2001/0041360 – see the IDS filed 10 January 2022) in view of Shak (US Publication No. 2003/0044493 -- see the IDS filed 10 January 2022) and Tawfik (The Proteins Protocols Handbook, pp. 477-478, 2002 -- see the IDS filed 10 January 2022), optionally further in view of The Merck Index (Tenth Edition, p. 549, 1983).
As discussed above, it is unclear if Claim 1 is limited to modified DNases having “at least five carboxylic acid groups being replaced by said amide group”.  Therefore, Claims 1-9 have been examined to encompass subject matter broader than this possible embodiment.
Lazarus et al. describe variants of human DNase I that can have reduced binding affinity for actin (abstract).  The parent human DNase I (Figure 1) has an amino acid sequence identical with SEQ ID NO: 1 of the present application.  In addition to the carboxy terminus, the DNase I has 21 carboxyl groups present in aspartyl residues and 12 carboxyl groups present in glutamyl residues, for a total of 34 carboxyl groups.  The DNase I variants can be formulated in a pharmaceutical composition comprising calcium (paragraph [0082]) and can be chemically modified to affect actin binding or another property of the protein such as stability, biological half-life, or immunogenicity (paragraphs [0044], and [0067]-[0075]).  The chemical modification of the DNase can be instead of or in addition to amino acid mutation of the DNase (paragraph [0067]).  Among the chemical modifications are the covalent modification of aspartyl and/or glutamyl side groups with carbodiimides (paragraph [0073]).  
Lazarus et al. teach the chemical modification of DNase by chemical modification of aspartyl and/or glutamyl side groups with carbodiimides but do not describe formation of amide functionalities at the aspartyl and/or glutamyl side groups.
Shak describes human DNase for use in therapeutic or diagnostic compositions (abstract).  The human DNase I (Figure 1) has an amino acid sequence identical with SEQ ID NO: 1 of the present application.  The human DNase can be subjected to various chemical modifications including the reaction of aspartyl and/or glutamyl side groups with carbodiimides (paragraph [0040]).  In addition, the C-terminal carboxyl can be amidated (paragraph [0043]).  The DNase can be formulated in a pharmaceutical composition comprising up to 5 mM calcium (paragraph [0080]) and can be used to treat patients with conditions such as bronchitis or cystic fibrosis (paragraph [0082]).
Tawfik describes the amidation of carboxyl groups in proteins.  The amidation is performed by reacting a carboxy group of an aspartyl and/or glutamyl group with a carbodiimide followed by reaction of the activated carboxyl group with an amine.  Variations in the structure of the amine such as size, charge, and hydrophobicity can be altered so as to alter the effect of chemical modification on the altered protein (page 477). 
It would have been obvious to have amidated the carboxyl group of one or more glutamyl, aspartyl or C-terminal groups of human DNase I because Lazarus et al. teach the general desirability of chemically modifying any amino acid residue of human DNase, including aspartyl and glutamyl residues, in order to modify the enzymatic properties of the DNase, Shak teaches amidation of carboxyl groups of DNase I, and Tawfik teaches that reaction of any amine with a carbodiimide-activated carboxyl group of a protein results in the production of an amide.  While Tawfik exemplifies the reaction of carbodiimide-activated carboxyl groups with glycine, that reference generally teaches that any amine can be reacted with an activated carboxyl group and, ethylenediamine, which would result in the production of a modified DNase comprising a 2-aminoethyl group attached to a carboxyl of aspartate or glutamate, is a widely known amine, as shown by The Merck Index.  In addition, Lazarus et al. teach that the general purpose of amino acid side chain covalent modification is to introduce steric hindrance or altered electrostatic properties in the DNase I that will reduce or prevent actin binding and subsequent inhibition of DNA-hydrolytic activity (paragraph [0044]).  Thus, amidation of aspartyl and/or glutamyl residues is regarded as within the teachings of Lazarus et al. to introduce steric hindrance into the DNase I in order to reduce or prevent actin binding by the DNase I.
Lazarus et al. teach that chemical modification can be made to affect actin binding, i.e., alter the Km of DNase for actin, or that other properties of the DNase can be altered by chemical modification instead of the use of amino acid mutation (paragraph [0067]).  Thus, DNase properties such as hydrolytic activity (paragraph [0011]) can also be altered by chemical modification.  Consequently, the activity characteristics recited by Claims 1-4 and 13-15 are regarded as within the scope of teachings of Lazarus et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,225,648. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘648 patent recite species within the scope of the claims of the present application.  With regard to Claim 18 of the present application, Claim 17 of the ‘648 patent recites a pharmaceutical composition comprising the DNase I and a calcium salt and optimization of the calcium concentration such as to a concentration ranging from 5-15 mM is regarded as being the subject of routine experimentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Publication No. 2022/0106578 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652